     Case: 3:19-cv-00320-PBS Doc #: 22 Filed: 09/21/21 Page: 1 of 10 PAGEID #: 659




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

 ROBERT A. EMRICK,                            : Case No. 3:19-cv-320
                                              :
         Plaintiff,                           :
                                              : Magistrate Judge Peter B. Silvain, Jr.
 vs.                                          :
                                                (by full consent of the parties)
                                              :
 COMMISSIONER OF THE SOCIAL                   :
 SECURITY ADMINISTRATION,                     :
                                              :
         Defendant.                           :


                                   DECISION AND ENTRY


        Plaintiff Robert Emrick brings this case challenging the Social Security Administration’s

denial of his applications for period of disability, Disability Insurance Benefits, and Supplemental

Security Income. The case is before the Court upon Plaintiff’s Statement of Errors (Doc. #10), the

Commissioner’s Memorandum in Opposition (Doc. #15), Plaintiff’s Reply (Doc. #18), and the

administrative record (Doc. #9).

I.      Background

        The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a “disability,” among other eligibility

requirements. Bowen v. City of New York, 476 U.S. 467, 470 (1986); see 42 U.S.C. §§ 423(a)(1),

1382(a). The term “disability” encompasses “any medically determinable physical or mental

impairment” that precludes an applicant from performing “substantial gainful activity.” 42 U.S.C.

§§ 423(d)(1)(A), 1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.

        In the present case, Plaintiff applied for benefits on May 31, 2016, alleging disability due

to several impairments, including residuals of left shoulder injury, obesity, chronic gout, diabetes
    Case: 3:19-cv-00320-PBS Doc #: 22 Filed: 09/21/21 Page: 2 of 10 PAGEID #: 660




mellitus, affective disorder, and anxiety disorder. After Plaintiff’s applications were denied

initially and upon reconsideration, he requested and received a hearing before Administrative Law

Judge (ALJ) Laura S. Twilley. Thereafter, the ALJ issued a written decision, addressing each of

the five sequential steps set forth in the Social Security Regulations. See 20 C.F.R. §§ 404.1520,

416.920.1 She reached the following main conclusions:

        Step 1:          Plaintiff has not engaged in substantial gainful employment since July 6,
                         2015.

        Step 2:          He has the severe impairments of residuals of a left shoulder injury, obesity,
                         chronic gout, diabetes mellitus (DM), affective disorder, and anxiety
                         disorder.

        Step 3:          He does not have an impairment or combination of impairments that meets
                         or equals the severity of one in the Commissioner’s Listing of Impairments,
                         20 C.F.R. Part 404, Subpart P, Appendix 1.

        Step 4:          His residual functional capacity, or the most he could do despite his
                         impairments, see Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 239 (6th Cir.
                         2002), consists of “light work” with numerous limitations, including “lifting
                         no more than twenty pounds at a time with frequent lifting or carrying of
                         objects weighing up to ten pounds; pushing or pulling similar amounts;
                         standing, walking, and sitting for six hours each; no climbing of ropes,
                         ladders, or scaffolding; no balancing or ambulating on uneven terrain or
                         surfaces; no more than occasional ability to perform all other postural
                         activity; no more than frequent reaching with the non-dominant left upper
                         extremity but no reaching above shoulder level; n more than occasional
                         interaction with supervisors and coworkers; no more than incidental
                         superficial contact with the public, such as sharing common areas like
                         hallways and elevators; and no more than simple, routine, repetitive tasks
                         without production quotas.”

                         He is unable to perform any of his past relevant work.

        Step 5:          He could perform a significant number of jobs that exist in the national
                         economy.




1
 The remaining citations will identify the pertinent Disability Insurance Benefits Regulations with full knowledge
of the corresponding Supplemental Security Income Regulations.

                                                         2
      Case: 3:19-cv-00320-PBS Doc #: 22 Filed: 09/21/21 Page: 3 of 10 PAGEID #: 661




(Doc. #9-2, PageID #s 46-57). Based on these findings, the ALJ concluded that Plaintiff was not

under a benefits-qualifying disability. Id. at 58.

         The evidence of record is adequately summarized in the ALJ’s decision (Doc. #9-2,

PageID #s 43-58), Plaintiff’s Statement of Errors (Doc. #10), the Commissioner’s Memorandum

in Opposition (Doc. #15), and Plaintiff’s Reply (Doc. #18). To the extent that additional facts are

relevant, they will be summarized in the discussion section below.

II.      Standard of Review

         Judicial review of an ALJ’s decision is limited to whether the ALJ’s finding are supported

by substantial evidence and whether the ALJ applied the correct legal standards. Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (citing Key v. Callahan, 109 F.3d 270,

273 (6th Cir. 1997)); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir. 2007).

Substantial evidence is such “relevant evidence that a reasonable mind might accept as adequate

to support a conclusion.” Gentry v. Comm’r of Soc. Sec., 741 F.3d 708, 722 (6th Cir. 2014) (citing

Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)). It is “less than a preponderance

but more than a scintilla.” Id.

         The second judicial inquiry—reviewing the correctness of the ALJ’s legal analysis—may

result in reversal even if the ALJ’s decision is supported by substantial evidence in the record.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009). Under this review, “a decision

of the Commissioner will not be upheld where the [Social Security Administration] fails to follow

its own regulations and where that error prejudices a claimant on the merits or deprives the

claimant of a substantial right.” Bowen, 478 F.3d at 746 (citing Wilson v. Comm’r of Soc. Sec.,

378 F.3d 541, 546-47 (6th Cir. 2004)).




                                                     3
   Case: 3:19-cv-00320-PBS Doc #: 22 Filed: 09/21/21 Page: 4 of 10 PAGEID #: 662




III.    Discussion

       Plaintiff raises five issues in his Statement of Errors, each of which the Commissioner

opposes. The Court finds that remand is required as to Plaintiff’s specific contention that ALJ

Twilley incorrectly believed she was bound by Sixth Circuit precedent in Drummond v. Comm’r

of Soc. Sec., 126 F.3d 837, 841-42 (6th Cir. 1997) to adopt the residual functional capacity (“RFC”)

determination made by ALJ Christopher Dillon in his decision denying Plaintiff’s prior

applications for benefits.

       In Drummond, the Sixth Circuit held that the principles of res judicata apply to both

disability applicants and the Commissioner in Social Security cases. Id. at 841-42. Specifically,

the Drummond Court found that, absent evidence of “changed circumstances” relating to an

applicant’s condition, “a subsequent ALJ is bound by the findings of a previous ALJ.” Id. at 842.

In response to Drummond, the Social Security Administration subsequently issued Acquiescence

Ruling (“AR”) 98-4(6), which provides:

       When adjudicating a subsequent disability claim with an unadjudicated period
       arising under the same title of the Act as the prior claim, adjudicators must adopt
       such a finding from the final decision by an ALJ or the Appeals Council on the
       prior claim in determining whether the claimant is disabled with respect to the
       unadjudicated period unless there is new and material evidence relating to such a
       finding or there has been a change in the law, regulations or rulings affecting the
       finding or the method for arriving at the finding.

AR 98-4(6), 1998 WL 283902, at *3 (Soc. Sec. Admin. June 1, 1998).

       Just a few months prior to ALJ Twilley’s decision in the instant case, the Sixth Circuit

clarified the scope of Drummond in Earley v. Comm’r of Soc. Sec., 893 F.3d 929 (6th Cir. 2018).

In Earley, the Sixth Circuit explained that res judicata only applies if an applicant files a

subsequent application for the same period of disability that was rejected in the prior decision. Id.

at 933. The Sixth Circuit pointed out that Drummond was never intended to extend res judicata



                                                 4
      Case: 3:19-cv-00320-PBS Doc #: 22 Filed: 09/21/21 Page: 5 of 10 PAGEID #: 663




to foreclose review of a new application for a new period of time, reasoning that “[a]ny earlier

proceeding that found or rejected the onset of disability could rarely, if ever, have ‘actually

litigated and resolved’ whether a person was disabled at some later date.” Id. Rather, in cases

where disability is alleged for a distinct period of time, the application is entitled to a “fresh look.”

Id. This, of course, is not to say that a subsequent ALJ cannot consider a prior ALJ’s decision.

After all, in the absence of new and additional evidence, the subsequent ALJ may treat the prior

ALJ’s findings as “legitimate, albeit not binding, consideration in reviewing a second application.”

Id.

         Nonetheless, in order to effectuate the intent of Earley, a meaningful “fresh look” must

provide an applicant with an “opportunity for a full hearing, with no presumptions applied, when

the claim covers a new period of time not addressed in the prior hearing.” Ferrell v. Berryhill, No.

1:16-CV-00050, 2019 WL 2077501, at *5 (E.D. Tenn. May 10, 2019); see also, Maynard v.

Comm’r of Soc. Sec., No. 2:18-CV-959, 2019 WL 3334327, at *6 (S.D. Ohio July 25, 2019)

(Jolson, M.J.), report and recommendation adopted, No. 2:18-CV-959, 2019 WL 3891859 (S.D.

Ohio Aug. 16, 2019) (Smith, D.J.). Otherwise, an applicant whose claim is heard before an ALJ

applying the presumption set forth in AR 98-4(6) faces “an unwarranted procedural burden… at

the second hearing.” Id. In short, when evaluating a subsequent application for benefits for a

distinct period of time, an ALJ may consider a previous ALJ’s RFC assessment but errs “when he

considers the previous RFC a mandatory starting point for the analysis.” Gale v. Comm’r of Soc.

Sec., No. 1:18-CV-859, 2019 WL 8016516, at *5 (W.D. Mich. Apr. 17, 2019), report and

recommendation adopted, No. 1:18-CV-859, 2020 WL 871201 (W.D. Mich. Feb. 21, 2020); see

also, Dilauro v. Comm’r of Soc. Sec., No. 5:19 CV 2691, 2020 WL 9259708, at *10 (N.D. Ohio

Nov. 19, 2020), report and recommendation adopted, No. 5:19-CV-2691, 2021 WL 1175415



                                                   5
   Case: 3:19-cv-00320-PBS Doc #: 22 Filed: 09/21/21 Page: 6 of 10 PAGEID #: 664




(N.D. Ohio Mar. 29, 2021) (“[T]he ALJ considered this new evidence… but from a starting point

of evaluating whether it was compatible with the prior RFC…. That violates the statutory

framework governing disability claims.”); Dunn v. Comm’r of Soc. Sec., 2018 WL 4574831, at *3

(W.D. Mich.) (“In performing this analysis, ALJ Jones’ decision was essentially a review of ALJ

Moscow Michaelson’s RFC findings ... rather than a ‘fresh review’ of plaintiff’s ‘new application

for a new period of time.’”).

       In this case, Plaintiff’s instant applications for benefits involve a distinct period of time

following his prior applications before ALJ Dillon. ALJ Dillon’s decision addressed whether

Plaintiff had been under a disability from June 30, 2012 through the date of his decision on

November 7, 2014, (Doc. #9-3, PageID #s 157-169), while Plaintiff’s instant applications allege

ongoing disability since July 6, 2015. (Doc. #9-5, PageID #301). In fact, during the hearing before

ALJ Twilley, Plaintiff’s counsel even requested to amend the prior alleged onset date to July 6,

2015, the date in which Plaintiff started receiving mental health treatment, in order to help clarify

his mental health deterioration from the prior hearing. (Doc. #9-2, PageID #s 74-76, 99-100).

Therefore, under Earley’s precedent, ALJ Twilley was required to give a “fresh look to a new

application containing new evidence ... cover[ing] a new period of alleged disability.” Earley,

893 F.3d at 931.

       Notably, as part of these new applications, Plaintiff submitted a great deal of new and

additional evidence regarding his mental impairments during the period subsequent to ALJ

Dillon’s decision. For example, he submitted several years’ worth of treatment records from Darke

County Recovery Services, treatment records and interrogatory responses from his primary care

provider, Cecelia Myers, NP, and a medical impairment questionnaire from his counselor, Robert

N. Waint, LPCCS. (Doc. #9-7, PageID #s 363-421, 440-532, 536-600). While ALJ Twilley



                                                 6
  Case: 3:19-cv-00320-PBS Doc #: 22 Filed: 09/21/21 Page: 7 of 10 PAGEID #: 665




acknowledged that this subsequent application involved new, material evidence, she did not simply

treat ALJ Dillon’s prior RFC determination as a “legitimate, albeit nonbinding consideration,” as

directed by Earley, but, rather, as a mandatory starting place for her own RFC determination.

Indeed, in adopting ALJ Dillon’s RFC determination, ALJ Twilley recited the standard set forth

by AR 98-4(6) and Drummond, despite the Sixth Circuit having issued Earley a few months prior.

That is, in adopting ALJ Dillon’s prior RFC determination, ALJ Twilley stated:

       Unless new and material evidence or changed circumstances provide a basis for
       providing a different finding concerning [Plaintiff’s] residual functional capacity,
       the Administration cannot make a different finding in adjudicating a subsequent
       disability claim with an unadjudicated period arising under the same title of the Act
       (Acquiescence Ruling 98-4(6); Drummond v. Commissioner, 126 F.3d 837 (6th Cir.
       1997)). In this case, [Plaintiff] has not produced new and material evidence
       documenting a significant change in [Plaintiff’s] condition. Thus, Judge Dillon’s
       previous residual functional capacity determination is adopted herein.

(Doc. #9-2, PageID #43).

       ALJ Twilley’s mistaken adherence to ALJ Dillon’s decision as a mandatory starting point

for her own decision permeated the entire adjudication of Plaintiff’s claim. For example, while

ALJ Twilley provided a detailed review of the newly submitted evidence, she did so against the

backdrop of ALJ Dillon’s prior findings, framing her review of the evidence as a question of

whether it “support[ed] a departure from the mental [RFC] from the final and binding decision

dated November 7, 2014” instead of as a question of what mental RFC the new evidence

independently supported. Id. at 47.

       Similarly, ALJ Twilley’s mistaken understanding that she was bound by ALJ Dillon’s RFC

determination also tainted her review of the state medical opinions. Here, ALJ Twilley recognized

that both Dr. Kirwin and Dr. Matyi themselves relied on Drummond to adopt the prior ALJ’s RFC

determination. Id. However, as this Court has previously recognized, “as a matter of common

sense, the holding in Earley must be extended to those reviewing doctors.” See Parrish v. Comm’r

                                                7
    Case: 3:19-cv-00320-PBS Doc #: 22 Filed: 09/21/21 Page: 8 of 10 PAGEID #: 666




of Soc. Sec., No. 3:17-CV-411, 2019 WL 4667730, at *2 (S.D. Ohio Sept. 25, 2019) (Rice, D.J.).

That is, “[l]ike the ALJ, [reviewing doctors] must take a “fresh look” at the new and additional

evidence to determine whether it supports the new application for a more recent time period. Id.

Thus, reviewing doctors who fail to provide their own fresh look of the evidence cannot constitute

substantial evidence in support of an ALJ’s decision. Id.

         Here, both ALJ Twilley and the doctors to whom she attributed “great weight” failed to

take a fresh look at Plaintiff’s new and additional evidence. Simply put, their “mistake was to

credit ALJ [Dillon’s] findings because AR-98-4(6) and Drummond mandated them to do so, not

because their fresh look at Plaintiff's new and additional evidence led them to do so.” Parrish v.

Comm’r of Soc. Sec., No. 3:17-CV-00411, 2019 WL 1465387, at *7 (S.D. Ohio Apr. 3, 2019)

(Ovington, M.J.), report and recommendation adopted, No. 3:17-CV-411, 2019 WL 4667730

(S.D. Ohio Sept. 25, 2019) (Rice, D.J). In this regard, ALJ Twilley’s decision not only utilized

the wrong legal standard, but also relied on flawed opinion evidence. As a result, Plaintiff remains

entitled to a full hearing without the additional procedural burden to overcome, for which he has

not yet received. Earley, 893 F.3d at 934 (“All roads in the end lead to this destination: The ALJ

should have another opportunity to review the application under the correct standard.”); Ferrell,

2019 WL 2077501, at *6 (“The application of the presumption in AR 98-4(6),

interpreting Drummond, creates an unwarranted procedural burden for claimants at the second

hearing ... the Court finds Plaintiff is entitled to a new hearing”).

         Accordingly, Plaintiff is entitled to a new hearing where his records are reviewed without

a presumption that the prior RFC remains the proper RFC.2




2
 In light of the above discussion, and the resulting need to remand this case, an in-depth analysis of Plaintiff’s other
challenges to the ALJ’s decision is unwarranted.

                                                           8
   Case: 3:19-cv-00320-PBS Doc #: 22 Filed: 09/21/21 Page: 9 of 10 PAGEID #: 667




   IV.        Remand

         A remand is appropriate when the ALJ’s decision is unsupported by substantial evidence

or when the ALJ failed to follow the Administration’s own regulations and that shortcoming

prejudiced the plaintiff on the merits or deprived the plaintiff of a substantial right. Bowen, 478

F.3d at 746. Remand may be warranted when the ALJ failed to provide “good reasons” for

rejecting a treating medical source’s opinions, see Wilson, 378 F.3d at 545-47; failed to consider

certain evidence, such as a treating source’s opinions, see Bowen, 478 F.3d at 747-50; failed to

consider the combined effect of the plaintiff’s impairments, see Gentry, 741 F.3d at 725-26; or

failed to provide specific reasons supported by substantial evidence for finding the plaintiff lacks

credibility, see Rogers, 486 F.3d at 249.

         Under sentence four of 42 U.S.C. § 405(g), the Court has authority to affirm, modify, or

reverse the Commissioner’s decision “with or without remanding the cause for rehearing.”

Melkonyan v. Sullivan, 501 U.S. 89, 99 (1991). Consequently, a remand under sentence four may

result in the need for further proceedings or an immediate award of benefits. E.g., Blakley, 581

F.3d at 410; Felisky v. Bowen, 35 F.3d 1027, 1041 (6th Cir. 1994). The latter is warranted where

the evidence of disability is overwhelming or where the evidence of disability is strong while

contrary evidence is lacking. Faucher v. Sec’y of Health & Human Servs., 17 F.3d 171, 176 (6th

Cir. 1994).

         A judicial award of benefits is unwarranted in the present case because the evidence of

disability is not overwhelming and the evidence of disability is not strong while contrary evidence

is lacking.    However, Plaintiff is entitled to have this case remanded the Social Security

Administration pursuant to sentence four of § 405(g) due to the problems discussed above. On

remand, the ALJ should be directed to evaluate the evidence of record, including the medical



                                                 9
  Case: 3:19-cv-00320-PBS Doc #: 22 Filed: 09/21/21 Page: 10 of 10 PAGEID #: 668




source opinions, under the applicable legal criteria mandated by the Commissioner’s Regulations

and Rulings and by case law; and to evaluate Plaintiff’s disability claim under the required five-

step sequential analysis to determine anew whether Plaintiff was under a disability and whether

his applications for Disability Insurance Benefits and Supplemental Security Income should be

granted.

                           IT IS THEREFORE ORDERED THAT:

       1.      The Commissioner’s non-disability finding is vacated;

       2.      No finding is made as to whether Plaintiff Emrick was under a “disability”
               within the meaning of the Social Security Act;

       3.      This matter is REMANDED to the Social Security Administration under
               sentence four of 42 U.S.C. § 405(g) for further consideration consistent with
               this Decision and Entry; and

       4.      The case is terminated on the Court’s docket.




September 21, 2021                                    s/Peter B. Silvain, Jr.
                                                      Peter B. Silvain, Jr.
                                                      United States Magistrate Judge




                                                10
